          Case 3:20-cr-01536-JAH Document 25 Filed 09/14/20 PageID.39 Page 1 of 2




 1
 2
 3
 4
 5
 6
                                 UNITED STATES DISTRICT COURT
 7
                               SOUTHERN DISTRICT OF CALIFORNIA
 8
 9    UNITED STATES OF AMERICA,                     Case No.: 20-CR-1536-JAH
10                               Plaintiff,
11                                                  ORDER ON THE JOINT MOTION TO
              v.                                    CONTINUE MOTION HEARING AND
12                                                  EXCLUDE TIME UNDER THE SPEEDY
      ERNESTO GARCIA PEREZ,                         TRIAL ACT
13
14                               Defendant.
15
16
             This matter comes before the Court upon the joint application of the parties to
17
     continue the motion hearing and to exclude a period of time in computing the deadline
18
     within which the trial of this case must commence under 18 U.S.C. § 3161. Based on the
19
     application, the Court makes the following findings:
20
             For reasons stated in paragraph 9 of the motion, incorporated by reference herein, the
21
     Court finds the ends of justice served by granting the requested continuance outweigh the
22
     best interest of the public and the Defendant in a speedy trial.
23
             IT IS ORDERED that the motion to continue is granted. The motion hearing shall
24
     be continued to October 19, 2020, at 11:00 a.m.
25
     //
26
     //
27
     //
28
     //
      Case 3:20-cr-01536-JAH Document 25 Filed 09/14/20 PageID.40 Page 2 of 2




 1        IT IS FURTHER ORDERED that the period of delay from the filing of the motion
 2 until October 19, 2020, at 11:00 a.m., shall be excluded in computing the time within which
 3 the trial must commence under the Speedy Trial Act, 18 U.S.C. § 3161.
 4
 5
 6 DATED: September 14, 2020
                                                Hon. John A. Houston
 7
                                                UNITED STATES DISTRICT JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                2
